Citation Nr: 0838775	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bone spur along 
the patellofemoral joint of the right knee, originally 
claimed as a right leg condition.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2005 and 
July 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied entitlement to 
the benefits currently sought on appeal.

The Board notes that the veteran's claim for TDIU was 
successfully withdrawn as of October 2006.  However, in June 
2007 the veteran's representative subsequently filed a new 
timely notice of disagreement with the July 2006 rating 
decision that denied entitlement to TDIU.  Thus, the claim 
for TDIU was effectively reinstated and jurisdiction to 
adjudicate this claim is now properly before the Board.  See 
38 C.F.R. § 20.204 (2008).  

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Lincoln, Nebraska in 
January 2008 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  There is no evidence of complaint of a right knee 
condition until many years after the veteran's discharge from 
military service.  The evidence does not show that the 
veteran's bone spur along the patellofemoral joint of the 
right knee is attributable to military service in any way.  

2.  Service connection is in effect for migraine headaches 
evaluated as 50 percent disabling.  This is the veteran's 
only service-connected disability.  

3.  The preponderance of the evidence is against a finding 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disability.


CONCLUSIONS OF LAW

1.  The bone spur along the patellofemoral joint of the right 
knee, originally claimed as a right leg condition, was not 
incurred or aggravated in the veteran's active duty service; 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2005 and April 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, in August 2005, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection for a right leg 
condition, later clarified to be a bone spur along the 
patellofemoral joint of the right knee, along with the 
information and evidence that VA would seek to provide and 
information and evidence that the veteran was expected to 
provide.  In April 2006, the veteran was provided notice of 
the same elements in reference to his claim for TDIU.  

In November 2007, the AOJ notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Although this notice was after the initial 
denial of the claim, and the claim was not subsequently 
adjudicated after the notice was given, because service 
connection is denied, any question as to the appropriate 
initial disability rating or effective date is moot.  
Therefore, there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has assisted the veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2008).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorder.  The appellant has 
not submitted any competent evidence of medical nexus between 
his current disorder and his military service, and no such 
evidence has otherwise been obtained.  Here, as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the appellant under the Veterans Claims 
Assistance Act, does not contain competent evidence to 
suggest that the veteran's knee disorder is related to his 
military service.  As such, no medical examination is 
required and the duty to assist has been fulfilled. 

Service Connection

The veteran seeks service connection for a bone spur along 
the patellofemoral joint of the right knee, originally 
claimed as a right leg condition, which he contends is a 
result of military service.  In order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. § 
3.303 (2008); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Continuity of symptomatology for a chronic disease is only 
required where the condition noted during service (or in the 
presumptive period thereafter) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.
§ 3.303(b) (2008). 
 
In the present case, a September 2005 radiology report 
documents a current bone spur found along the patellofemoral 
joint of the right knee.  The knee was otherwise evaluated as 
normal with unremarkable soft tissue, and no acute fracture 
or dislocation shown.  A VA physician's assistant later 
reviewed the x-ray and diagnosed likely early degenerative 
joint disease of the right knee.  See VA outpatient treatment 
note, May 2006.  As arthritis is a chronic disease subject to 
presumptive service connection, the Board has considered 
application of 38 C.F.R. § 3.309.  However, the applicable 
presumptive period is one year from the date of separation 
from service.  38 C.F.R. § 3.307(a)(3) (2008).  Here, there 
is no evidence of arthritis or other chronic knee pain prior 
to September 2005, over 31 years after the veteran's 
discharge from service in January 1974.  Thus, presumptive 
service connection is not warranted.

For direct service connection, the previously described x-ray 
results and other VA medical treatment records since 
September 2005 document a current right knee disability.  
Thus, a right knee disability is found and the first element 
of service connection is met.  

However, there is no medical evidence of an in-service 
incurrence or aggravation of a disease or injury relative to 
the right knee.  No knee trouble was identified upon special 
examination during military service in November 1973.  In 
fact, there is no medical evidence of complaint of knee pain 
or injury contained within the service treatment records.  As 
well, there is no medical evidence of record tending to show 
otherwise that the claimed right knee disorder is related to 
the veteran's service.  

The veteran variously attributes his current knee disability 
to an injury sustained while boarding a bus during service, 
to marching required during service, or to his nonservice-
connected flat feet.  See Board hearing transcript, January 
2008 (describing marching and flat feet); Decision Review 
Officer hearing transcript, December 2006 (describing bus 
boarding incident).  The veteran is competent to provide lay 
evidence of facts and circumstances of which he has personal 
knowledge derived from his own senses.  See Layno v. Brown, 6 
Vet. App. 465, 471 (1994).  

However, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board finds that the veteran's 
assertions as to the relationship between his current knee 
condition and his military service are afforded no probative 
weight because there is no evidence that the veteran has the 
expertise to render opinions about such medical matters.  

The veteran's representative contends that the veteran's 
uncorroborated statements about his in-service injury and his 
post-service symptoms show chronicity or continuity of 
symptomatology as required by 38 C.F.R. § 3.303(b).  See 
Representative's statement, February 2008.  However, other 
evidence of record directly contradicts the assertion that 
the veteran experienced a continuity of knee-related symptoms 
after service.  Indeed, the claims file contains extensive VA 
medical treatment records for this veteran dating back to 
July 1974.  The medical evidence shows that the veteran did 
not complain of knee-related pain or other symptoms for many 
years after service.  In addition, there is no medical 
evidence of record linking the claimed right knee disorder to 
the veteran's service.  Therefore, based upon the veteran's 
documented access to health care providers and the absence of 
complaint of knee pain or other symptoms over an extended 
period of time, the Board finds that the assertion related to 
continuous knee symptomatology is not credible, as well as 
any other assertions of a relationship to service. 

Without credible evidence of an in-service incurrence or 
aggravation of a disease or injury relative to the right 
knee, service connection for a bone spur along the 
patellofemoral joint of the right knee is not warranted.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  

Total Disability Evaluations Based on Individual 
Unemployability

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2008).  In the present case, the veteran has one service-
connected disability, migraines that are rated at 50 percent.  
As such, the schedular requirements for TDIU have not been 
met.  

If the veteran's disability fails to meet the required 
disability percentages under § 4.16(a) but he is medically 
evaluated to be unable to secure employment by reason of his 
service-connected disabilities, VA is required to submit his 
claim to the Director of Compensation and Pension Service 
(C&P) for extra-schedular consideration.  38 C.F.R. § 4.16(b) 
(2008).

Here, there is no credible medical evaluation of record that 
shows the veteran is unable to secure substantially gainful 
employment by reason of his service-connected migraines.  
There are two documents submitted in September and October 
2006, purportedly from a Dr. Blankman, stating that the 
veteran is unable to be gainfully employed due to his 
headaches.  While the Board has considered this evidence, 
these statements are not found to constitute credible medical 
evidence.  

Initially, the Board notes that the documents are submitted 
on VA Forms 21-4138, Statement in Support of Claim.  The 
statements are not submitted on letterhead from any medical 
facility, nor is the medical licensure or degree of the 
signatory identified.  Furthermore, there is no sufficient 
medical basis provided to support the offered opinion.  In 
assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  In the absence of a credible medical opinion that 
the veteran is unable to secure employment by reason of his 
service-connected migraines, VA is not required to submit his 
claim for extra-schedular consideration.  

Finally, the evidence of record supports an alternate finding 
that the veteran's unemployable status is, at least in part, 
due to his considerable nonservice-connected disabilities, to 
include a significant history of substance abuse and 
hospitalization for various psychiatric conditions.  See, 
e.g., VA hospital admissions, June 2007, October 2004, 
January 2002; see also VA pharmacy note, November 2006 
(describing multiple positive drug screens).  



While the veteran's circumstances are regrettable, the 
evidence does not support a conclusion that his inability to 
obtain or maintain employment is due to his service-connected 
disability.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  Neither schedular TDIU, nor referral for 
consideration of extra-schedular TDIU is warranted.


ORDER

Service connection for a bone spur along the patellofemoral 
joint of the right knee, originally claimed as a right leg 
condition, is denied.

A total disability rating based on individual unemployability 
is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


